                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KYLI RODRIGUEZ-CAYRO,                      :   CIVIL ACTION NO. 1:19-MC-337
                                           :
                      Plaintiff            :   (Chief Judge Conner)
                                           :
              v.                           :
                                           :
NARCISCO ALEJANDRO                         :
RODRIGUEZ-CAYRO,                           :
                                           :
                      Defendant            :

                                      ORDER

       AND NOW, this 30th day of May, 2019, upon consideration of the pro se

motion (Doc. 1) to quash subpoena and for protective order concerning a deposition

noticed for today’s date for minor witness Z.R.C., and the response (Doc. 3) thereto,

and it appearing that both parties identify the minor witness by full name, without

redaction or abbreviation as required by the Local Rules of Court, which provide

that if “involvement of a minor child must be mentioned, only that child’s initials

shall be used,” LOCAL RULE OF COURT 5.2(d), it is hereby ORDERED that the motion

(Doc. 1) and response (Doc. 3) shall be maintained by the Clerk of Court under seal,

and the parties are admonished that all future filings shall refer to minor witness

Z.R.C. by initials only. 1

                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania



       1
       Both parties have publicly filed or referenced the minor witness’s sensitive
medical information. If such filings or references are necessary in the future, we
encourage the parties to implement appropriate measures to protect the minor
witness’s privacy, to include moving to file such matters under seal.
